DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Group Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-11, drawn to an adhesive composition, classified in C09J133/10.
II.	Claims 12-13, drawn to another adhesive composition, classified in C09J133/10.
III.	Claims 14-19, drawn to a process of applying an adhesive, classified in C09J5/00.
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are not capable of use together or have a materially different design. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process for using the product as claimed can be practiced with another product wherein the weight ratio of adhesive part and activator part is 10:1.
Inventions II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process for using the product as claimed can be practiced with another product wherein the weight ratio of adhesive part and activator part is 1:1.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
Each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search; the prior art applicable to one invention would not likely be applicable to another invention. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Avery Goldstein on 9/19/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Objections
Claim 1 objected to because of the following informalities: “an activator part present in a 1:1 weight ratio of said adhesive part: said activator part” is suggested to be replaced with “the weight ratio of said adhesive part: said activator part is 1:1” .  Appropriate correction is required.
Claim 5, 9 objected to because of the following informalities: “further comprising” and “is present” are redundant.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “an activator of borane-amine complex….triisobutylborane, and tri-sec-butylborane, or a combination thereof”. The use of “and” and “or” causes confusion. For purposes of expediting prosecution, the limitation is interpreted as “…triisobutylborane, tri-sec-butylborane, or a combination thereof”. 
Claim 1 recites “a thermoplastic additive”, what is it? An additive for a thermoplastic or a thermoplastic resin as additive? For purposes of expediting prosecution, the limitation is interpreted as a thermoplastic resin. 
The term “majority” in claim 2 is a relative term which renders the claim indefinite. The term “majority by weight” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 5 recites the limitation "said dimethylacrylate monomer or said trimethylacrylate monomer”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 causes confusion. In claim 1, there isn’t curable monomers in activator part. Clarification is not required.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-7, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koshti et al (US 2014/0216656) in view of Moren (US 6,734,268).
Koshti teaches an adhesive comprising a two part adhesive formulation comprising an adhesive part and an activator part (claims, table 1). The adhesive part comprising free-radical curable monomers, each of said monomers containing at least one acrylate moiety or at least one methacrylate moiety; a Lewis acid, a chlorosulfonated polymer (i.e. thermoplastic resin); an elastomer (i.e. impact modifier); a polyfunctional monomer of dimethacrylate monomer, trimethacrylate monomer, or a combination thereof; the activator part comprising a borane-amine complex; and a grafted elastomer/thermoplastic additive. The weight ratio of said adhesive part:said activator part is 1:1. The borane-amine complex can be triethyl borane etc. [0017]. Both adhesive part and activator part comprises acrylate monomer and lewis acid (table 1). 
Koshti does not teach a metal compound like claimed.
However, Moren discloses an adhesive composition for low surface energy substrates, the composition comprising an organoborane and a metal salt which odifies the cure kinetics of the bonding composition to provide a favorable balance of long bonding composition worklife and fast rate of strength build (abstract). The amount of the metal salt is 100-4000ppm based on the adhesive composition. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include a metal compound in the activator part with a borane complex to provide a favorable balance of long bonding composition worklife and fast rate of strength build. 
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koshti et al (US 2014/0216656) in view of Moren (US 6,734,268) and further in view of Chitnavis et al (US 2014/0231009).
Koshti and Moren teaches the limitation of claim 1, as discussed above. Koshti further teaches the elastomer can toughen the adhesive and can be butadiene/styrene copolymer etc [0016].
Koshti and Moren do not teach an impact modifier like claimed. 
However, Chitnavis discloses a similar two part adhesive composition and teaches the toughening agent can be SBS copolymer or SBR [0016]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize styrene butadiene block copolymer as toughening agent because it is recognized in the art that SBS is a suitable toughening agent for the adhesive.  
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koshti et al (US 2014/0216656) in view of Moren (US 6,734,268) and further in view of Diakoumakos et al (US 2007/0135601).
Koshti and Moren teaches the limitation of claim 7, as discussed above. 
Koshti and Moren do not teach a carbonate filler like claimed. 
However, Diakoumakos discloses an adhesive for bonding low surface energy surface and teaches the composition may comprise calcium carbonate [0115]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include carbonate filler for the adhesive because it is recognized in the art it is suitable for the adhesive. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763